Citation Nr: 0018794	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation greater than 10 
percent for a low back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to September 
1997.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1998 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefits 
sought on appeal were denied.

Although the issues of service connection for conjunctivitis 
and for residuals of injuries to fingers of both hands are 
included in the informal hearing presentation, dated August 
1999 and prepared by the veteran's representative, the 
veteran previously had indicated on his VA Form 9 
(substantive appeal), dated February 1999, that he wished to 
withdraw those issues from appellate consideration.  Thus, 
they are not currently before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 10 percent 
for a lumbosacral spine disability has been developed.

2.  The veteran's low back disability is manifested primarily 
by slight limitation of motion.

3.  A current right knee disorder is not shown.  

4.  A current left knee disorder is not shown.  

5.  A current gastroentesteritis disorder is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation greater than 10 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Codes 5289, 5292, 5293, 
5294, 5295 (1999).

2.  A claim for entitlement to service connection for a right 
knee disorder is not well grounded, and is therefore denied.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  A claim for entitlement to service connection for a right 
knee disorder is not well grounded, and is therefore denied.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A claim for entitlement to service connection for 
gastroenteritis is not well grounded, and is therefore 
denied.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 10 percent for 
a low back disability.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  He has not alleged that 
any records of probative value which are not already 
associated with his claims folder are available and should be 
obtained by the RO.  The Board accordingly finds that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), with regard to this claim has been satisfied.

The veteran initially established service connection for a 
lumbosacral strain disability in a rating action dated 
October 1998.  The RO assigned a 10 percent evaluation.  The 
veteran disagreed with that original evaluation, and this 
appeal ensued.  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  

Ratings for lumbosacral strain are contemplated by Diagnostic 
Code 5295.  Those criteria stipulate that severe lumbosacral 
strain; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is evaluated as 40 percent disabling.  A lumbosacral 
sprain disability productive of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, is evaluated as 20 percent disabling; 
while a disability productive of characteristic pain on 
motion is evaluated as 10 percent disabling.  Where slight 
subjective symptoms only are present, a zero percent rating 
is assigned.  Evaluations for sacro-iliac injury and weakness 
under Diagnostic Code 5294 are also determined by the above 
criteria.

A rating greater than that in effect is contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  

Additionally, severe limitation of motion of the lumbar spine 
is contemplated by Diagnostic Code 5292, and is evaluated as 
40 percent disabling.  A disability productive of moderate 
limitation of motion is evaluated as 20 percent disabling, 
while one productive of slight limitation of motion is 
evaluated as 10 percent disabling.  

Greater ratings are also contemplated for intervertebral disc 
syndrome, which is evaluated by Diagnostic Code 5293.  A mild 
disability is evaluated as 10 percent disabling.  A 20 
percent rating contemplates a moderate disability, with 
recurring attacks; a 40 percent rating is contemplated by 
severe intervertebral disc syndrome, where recurring attacks 
are present with intermittent relief; while pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, is evaluated as 60 percent 
disabling.

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis established by x-ray findings will 
be evaluated under the limitation of motion criteria for the 
specific joints involved; where limitation of motion is 
noncompensable, a 10 percent rating is to be combined for 
application of each major joint group or group of minor 
joints.  In the absence of limitation of motion, a 20 percent 
rating will be assigned where there is x-ray evidence of 
involvement of 2 or more major or minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
evaluation assigned when there is no occasional 
incapacitating exacerbations.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the supplemental statement of the 
case not as claims for an "increased" disability rating for 
the service-connected lumbosacral strain but rather as 
"Evaluation of" the service-connected lumbosacral strain.  
More importantly, the RO provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned for his service-
connected condition.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since a lumbosacral strain 
disorder was diagnosed in the December 1997 VA report and the 
veteran retired from active duty in September 1997, the 
evidence most contemporaneous with the end of service and the 
original adjudication of his claim will be most probative of 
the matter to be decided.  Fenderson, 12 Vet. App. at 126. 

Historically, a review of the veteran's service medical 
records (SMRs) show that an April 1970 note reveals that the 
veteran complained of low back pain, and the examiner 
reported that there was no injury.  A bilateral paravertebral 
muscle spasm was assessed.  A March 1972 record shows that he 
was treated for a small area of soreness, but that no 
paraspinal spasm was noticed.  The impression was a costal 
bruise.  A November 1975 clinical note shows that the veteran 
complained of a muscle spasm in his low back.  The examiner 
noted that the pain was recurring from March of 1974, and 
that Valium was given.  A consultation record, dated June 
1985, shows that the veteran was provisionally diagnosed with 
LBP [low back pain]/mild DJD [degenerative joint disease], 
but that he did not report for his scheduled appointment.  

A September 1996 record shows that the veteran was assessed 
with mechanical back pain, and that instruction in back 
exercises was provided.  

The report of his separation (retirement) physical 
examination, dated July 1997, reveals that his spine was 
clinically evaluated as normal.  The report of the medical 
history complied in conjunction with the examination reveals 
that the veteran indicated that he did not have or had not 
had recurrent back pain.  

The report of his December 1997 VA medical examination shows 
that he complained of a history of low back pain that 
manifests after standing or walking for more than 30 minutes.  
Examination of the back showed that the musculature was well 
developed and symmetrical.  Range of motion was found to be 
slightly decreased and "nonpainful".  He reportedly had 70 
degrees of forward flexion, 40 degrees of extension, 40 
degrees of lateral bending, bilaterally, and 45 degrees of 
rotation, bilaterally.  He was able to stand on his toes, 
balance on his heels, had a normal reciprocal gait, and he 
had a negative straight leg raising test.  A radiograph 
report of the lumbar spine showed what appeared to be a mild 
osteopenia with disk heights being well maintained and the 
alignment of the lumbar spine also being well maintained, no 
interosseous lesion were noted.  The diagnosis was chronic 
lumbar strain.  

We note that the veteran complained of low back pain 
approximately five times between 1970 and 1985 during his 
active service, however, he was apparently treated for these 
acute instances without residuals.  Additionally, although 
the June 1985 record shows that the veteran was provisionally 
diagnosed with LBP [low back pain]/mild DJD [degenerative 
joint disease], we must point out that he did not report to 
this appointment, and that this diagnosis of DJD was not 
confirmed.  In addition, as the medical evidence does not 
show x-ray evidence of an arthritic disability, an evaluation 
under Diagnostic Code 5003 for arthritis is not warranted.  

We also note that he did not again complain of low back pain 
until 1996, approximately 10 years later.  Reviewing the 
evidence most contemporaneous with the end of service and the 
original adjudication of his claim, we note that a September 
1996 clinical record first shows that he was recently treated 
for mechanical back pain.  The report of his separation 
(retirement) physical examination, dated July 1997, reveals 
that his spine was clinically evaluated as normal.  The 
report of the medical history complied in conjunction with 
the examination reveals that the veteran indicated that he 
did not have or had not had recurrent back pain.  

The recent evidence does not show that ankylosis, sacro-iliac 
injury and weakness, or intervertebral disc syndrome is 
shown.  In addition, as indicated above, x-ray evidence of 
arthritis is not shown.  Finally, although the report of the 
December 1997 VA examination shows that slight limitation of 
flexion was shown, the evidence does not show that moderate 
limitation of motion was shown, so that a 20 percent 
evaluation would be appropriate under Diagnostic Code 5292.  

The report of his December 1997 VA medical examination does 
show that he was diagnosed with chronic lumbar strain, and 
that he manifested a slight limitation of flexion on range of 
motion testing.  However, a lumbosacral sprain disability 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
is not shown by the evidence of record.  Specifically, the 
veteran was found to have 40 degrees of lateral bending, 
bilaterally, in December 1997.  Thus, a 20 percent rating is 
not warranted under Diagnostic Code 5295.  Similarly, the 
evidence does not show listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, so that a greater evaluation under Diagnostic 
Code 5295 is warranted.  

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that when 
the veteran has testified under oath to increasing pain on 
use, and where there was medical evidence substantiating 
these 'flare-ups', that when musculoskeletal system 
disabilities are evaluated, pain on use and factors under 
38 C.F.R. §§ 4.40 and 4.45 are to be considered along with 
the criteria set forth in the diagnostic codes to determine 
the level of functional impairment.  8 Vet. App. 202, 206 
(1995).

However, we must point out that a lumbosacral strain 
disability manifested by slight subjective symptoms only, 
without objective findings, is evaluated as zero percent 
disabling under Diagnostic Code 5295.  In the instant case, 
although the veteran has complained of back pain, the 
objective findings included only a slightly decreased and 
"nonpainful" flexion during range of motion testing in 
December 1997.  Thus, the medical evidence does not show 
additional functional impairment as contemplated by DeLuca.  

Thus, as the preponderance of the evidence is against the 
claim that an original evaluation greater than 10 percent is 
warranted for the veteran's low back disorder, the claim must 
be denied. 

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.


II.  Entitlement to service connection for right and left 
knee disabilities.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir 1997); 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992); 
cf. Godfrey v. Brown, 7 Vet. App. 398, 406 (1995) (where 
service connection is based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b), competent medical evidence is not 
necessarily required to make the claim well grounded.) 

A review of the veteran's service medical records (SMRs) 
shows that a record dated July 12, 1976 reflects that the 
veteran complained of pain in his left knee.  The examiner 
noted that the knee had a full ROM [range of motion] and was 
non-tender.  A radiographic report, also dated July 1976, of 
the veteran's left knee shows that there were "no 
significant radiographic abnormalities."  

A March 1983 consultation record notes that the veteran was 
evaluated for a leg length discrepancy, and that his left leg 
was 1.8cm longer than his right leg.  

Reports of a bone scan dated March 1996 reveal that the bone 
scan was considered positive of occult stress fracture in the 
proximal shaft of the right tibia.  

A radiographic report, dated March 1997, shows that the 
veteran had a history of a stress fracture to his right knee, 
with similar symptoms at this time.  The examiner found that 
the visualized bones, joints, and soft tissues were normal, 
and gave an impression of a normal study.

The report of his separation (retirement) examination, dated 
July 1997, reflects that his lower extremities were 
clinically evaluated as normal.  The report of the medical 
history compiled in conjunction with the examination shows 
that the veteran reported that he had occasional pain in his 
knees and ankles from running.

The evidence subsequent to service shows that the veteran was 
afforded a VA rating examination dated December 1997.  That 
report shows that he complained of pain in the medial and 
lateral aspect of both knees after running.  He denied any 
locking, catching, giving way or swelling.  The examiner 
noted that he did have a history of  a stress fracture 
diagnosed by bone scan, and noted that this "does not cause 
him any specific disability at this time.  He treats this 
with ice and Motrin and generally does well with this."  On 
physical examination, the examiner noted that neurological 
examination revealed excellent strength of both lower 
extremities, including knee flexion and extension.  Normal 
neutral alignment to the lower extremities is shown.  No 
effusion was noted.  No crepitation with flexion or extension 
was noted.  No instability was noted, and the McMurray's test 
was negative.  He had a negative patellar grind and no 
tenderness medially or laterally over the joint line.  Range 
of motion of the knees was noted to be full.  The examiner 
also noted that radiographic reports of the knees showed that 
the articular luncencies were well maintained, no 
interosseous lesions were noted.  No evidence of previous 
fractures was seen on the radiograph of the right knee.  The 
examiner also found that the veteran's leg length was 1.5 cm 
longer on the left than the right.  The impression was leg 
length discrepancy, left longer than right, 1.5 cm.  

Although the record shows that the veteran currently 
manifests a leg length discrepancy that was shown in service, 
the medical evidence does not show that a current left or 
right knee disability is manifested either as a result of 
this discrepancy, or independently.  In addition, although he 
complained in December 1997 of pain in the medial and lateral 
aspect of both knees after running, and although the examiner 
noted that he did have a history of a stress fracture 
diagnosed by bone scan, the examiner made the specific 
medical findings that this "does not cause him any specific 
disability at this time.  He treats this with ice and Motrin 
and generally does well with this."  In addition, the 
physical and neurological examination revealed excellent 
strength of both lower extremities, including knee flexion 
and extension.  Normal neutral alignment to the lower 
extremities was shown, no effusion was noted, and no 
crepitation with flexion or extension was noted.  
Additionally, no instability was noted, and the McMurray's 
test was negative.  There was a negative patellar grind, and 
no tenderness medially or laterally over the joint line.  
Range of motion of the knees was noted to be full.  The 
examiner also noted that radiographic reports of the knees 
showed that the articular luncencies were well maintained, no 
interosseous lesions were noted.  

We note that the 1996 bone scan revealed a stress fracture of 
the right knee, however, the December 1997 examiner found 
that no evidence of previous fractures was seen on the 
radiograph of the right knee.  Additionally, although the 
December 1997 report showed that the veteran was diagnosed 
with low back strain and a leg length discrepancy, there was 
no diagnosis of any knee disorder, even though the veteran 
was afforded thorough examination of his knees.  

Although the veteran has averred that he has right and left 
knee disorders for which service connection is appropriate, a 
claimant would not meet his burden of presenting a plausible 
or possible claim merely by offering lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).

Therefore, as the medical evidence does not demonstrate that 
a current right or left knee disability is currently 
manifested, the veteran's claims must be denied, as they are 
not well grounded.  


IV.  Entitlement to service connection for gastroenteritis.

As indicated above, the threshold question that must be 
resolved at the outset of the analysis of any issue is 
whether each one of the appealed claims is well grounded; 
that is, whether it is plausible, meritorious on its own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Additionally, VA cannot assist a 
claimant in developing a claim that is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam). 

Again, the three elements of a "well grounded" claim for 
direct service connection normally are: (1) evidence of a 
current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398, 
406 (1995) (where service connection is based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b), competent 
medical evidence is not necessarily required to make the 
claim well grounded.)

The veteran's service medical records show that in May 1973, 
he was assessed with gastroenteritis.  

A June 1981 note next shows an assessment of rule out peptic 
ulcer disease vs. acute cholecystitis.  A consultation sheet, 
also dated June 1981, shows that he complained of right upper 
quadrant abdominal pain.  The provisional diagnosis was rule 
out gallbladder disease/surgical abdomen.  

A January 1982 note reflects an impression of viral 
gastroenteritis.  

A May 1982 note shows an impression of GI [gastrointestinal] 
vs. GB [gallbladder] pain.  A treatment note dated August 
1982 shows an assessment of gallbladder problems, peptic 
ulcer disease, vs. irritable bowel.  A clinical record of the 
same date shows an impression of abdominal pain most likely 
on basis of functional cramping of hollow viscus.  The report 
of a gastrointestinal series, dated August 1982, shows an 
impression of normal air contrast upper GI series.  A record 
dated November (1983) shows that the veteran was assessed 
with "gasdistensia".  A May 1986 note shows that he was 
assessed with probable irritable bowel.  An August 1986 
record shows that he was assessed with cholelithiasis, acute 
phase, resolving.  An August 1986 ultrasound report shows 
that the veteran's gallbladder was assessed as being within 
normal limits.  A note dated October 1986 shows that he was 
seen complaining of cholecystitis attacks.  Records dated 
April 1987 and December 1987 show that he was assessed with 
biliary colic.  A gallbladder series report, dated April 1987 
lists an impression of a normal gallbladder study.  A note 
dated August 1989 shows that the veteran was treated in the 
emergency room for acute biliary colic.  

Clinical notes dated May 1990 reflect that he was treated for 
RUQ [right upper quadrant] colic and biliary colic.  July 
1990 consultation records show that he was assessed with 
cholelithiasis and gallstones.  Records dated September 1990 
shows that the veteran complained of a history of right upper 
quadrant pain with intermittent episodes of colicky pain, 
that he was diagnosed with cholelithiasis, and that a 
cholecystectomy was performed.  A January 1993 record shows 
that he was assessed with gastritis.

The report of his separation (retirement) examination, dated 
July 1997, shows that his abdomen and viscera systems were 
clinically evaluated as normal.

The veteran was also afforded a VA general examination, dated 
December 1997, the report of which shows that he complained 
of episodes of biliary colic that resolved after a 
cholecystectomy in 1990.  He complained of regurgitation, and 
of continuing heartburn that woke him at night, and was 
relieved by Tums.  On physical examination, the examiner 
found that the abdomen was soft, depressible, and that 
peristalsis was present.  No masses, tenderness, or 
visceromegaly was noted.  The examiner also noted that he had 
a right upper quadrant surgical scar.  The pertinent 
diagnosis was cholelithiasis, status post cholecystectomy.  

Although the veteran has averred that he currently manifests 
a gastroenteritis disorder, a claimant would not meet his 
burden of presenting a plausible or possible claim merely by 
offering lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  

Additionally, although the veteran manifested a variety of 
gastrointestinal complaints during his active service, and 
although he was treated for a cholelithiasis disability, a 
current gastroenteritis disability is simply not shown by the 
evidence of record.  We note that he was assessed with 
gastroenteritis in a clinical note dated May 1973, and that a 
January 1982 note reflects an impression of viral 
gastroenteritis; however, these disorders apparently resolved 
without residuals, as his retirement examination, dated July 
1997, shows that his abdomen and viscera were clinically 
evaluated as normal.  In addition, we must also point out 
that the results of his recent December 1997 examination 
shows only that he was diagnosed with a cholelithiasis 
disorder, status post cholecystectomy.  

We note that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).

Therefore, as the medical evidence does not demonstrate that 
a current gastroenteritis disability is currently manifested, 
the claim must be denied, as it is not well grounded.




	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to an original evaluation greater than 10 
percent for a low back disability is denied.  

2.  Entitlement to service connection for a right knee 
disability is not well grounded, and accordingly denied.  

3.  Entitlement to service connection for a left knee 
disability is not well grounded, and accordingly denied.  

4.  Entitlement to service connection for gastroenteritis is 
not well grounded, and accordingly denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

